Name: 2004/749/EC:Council Decision of 21 October 2004 outlining the general approach for the reallocation of resources under Regulation (EC) No 1267/1999 establishing an Instrument for Structural Policies for Pre-accession
 Type: Decision
 Subject Matter: Europe;  EU finance;  European construction
 Date Published: 2004-11-06; 2006-06-07

 6.11.2004 EN Official Journal of the European Union L 332/14 COUNCIL DECISION of 21 October 2004 outlining the general approach for the reallocation of resources under Regulation (EC) No 1267/1999 establishing an Instrument for Structural Policies for Pre-accession (2004/749/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1267/1999 of 21 June 1999 establishing an Instrument for Structural Policies for Pre-accession (1), and in particular the second subparagraph of Article 15 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Copenhagen European Council of 12 and 13 December 2002 endorsed the results of the negotiations which resulted in the accession to the Community in 2004 of eight countries at the time benefiting from the provisions of Regulation (EC) No 1267/1999. Consequently, during the period from 2004 to 2006, only Bulgaria and Romania will continue to benefit from commitments under that Regulation. (2) By endorsing the roadmaps for Bulgaria and Romania proposed by the Commission, the Copenhagen European Council agreed, by way of a general approach for reallocation, that the ratio for reallocation should be fixed at 30/70, respectively, under the Phare programme set up under Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to the Republic of Hungary and the Polish Peoples Republic (2), the special accession programme for agriculture and rural development (Sapard) set up under Regulation (EC) No 1268/1999 (3) and the Instrument for Structural Policies for Pre-accession (ISPA), set up under Regulation (EC) No 1267/1999. (3) In accordance with the first subparagraph of Article 15 of Regulation (EC) No 1267/1999, the ratio takes account of the need and capacity of Bulgaria and Romania for absorbing assistance, as well as of the criteria laid down in Article 4 of that Regulation. (4) Since the 30/70 ratio applies to the three-year period 2004 to 2006 as a whole, it is appropriate to permit an indicative allocation of the total resources on an annual basis consistent with that ratio. (5) Consequently, the general approach for reallocation between the remaining beneficiary countries, namely Bulgaria and Romania, should be that the 30/70 ratio is to apply to the three-year period from 2004 to 2006 as a whole, and an indicative allocation of the total resources is to be determined on an annual basis in accordance with a bracket reflecting that overall ratio, HAS DECIDED AS FOLLOWS: Sole Article By way of a general approach for the three-year period 2004 to 2006, the resources under Regulation (EC) No 1267/1999 shall be reallocated between Bulgaria and Romania in accordance with a ratio of 30/70, respectively, applicable to that period as a whole. During the three-year period referred to in the first subparagraph, the annual allocation of resources under Regulation (EC) No 1267/1999 shall be determined on the basis of an indicative ratio of 65 % to 75 % of total resources in the case of Romania and 25 % to 35 % of total resources in the case of Bulgaria. Done at Luxembourg, 21 October 2004. For the Council The President G. ZALM (1) OJ L 161, 26.6.1999, p. 73. Regulation as last amended by Regulation (EC) No 769/2004 (OJ L 123, 27.4.2004, p. 1). (2) OJ L 375, 23.12.1989, p. 11. Regulation as last amended by Regulation (EC) No 769/2004. (3) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 769/2004.